Voorhies, J.
The pluries writ oí fieri facias issued on the judgment in this case was set aside on a rule taken by the defendant.
The plaintiff is appellant from the judgment thereon rendered.
The defendant and appellee claims the dismissal of the appeal on two grounds, one of which is, that the matter in dispute is not within our jurisdiction.
The writ calls for the sum of $183 17, as the debt, with legal interest thereon from the 5th of May, 1850, until paid, and $32 20, as costs, making in the aggregate a sum less than $300. But it is insisted that the additional costs, since accrued, are sufficient to increase the sum, which forms the subject matter in controversy, to an amount exceeding three hundred dollars.
To determine the question of jurisdiction, it appears to us that the proper test is to ascertain whether an appeal lies from the judgment sought to be carried into execution. We think it is clear, under the well settled rule, that an *88appeal would not lie in the present case. It is the amount due at the institution ofthe suit which constitutes the matter in dispute. See Mason v. Oglesby 2 An. 793. Having no power to revise the judgment of the inferior court on appeal, we certainly have none with matters merely incidental to its execution, which are properly confined to that tribunal.
It is, therefore, ordered that the appeal be dismissed at the appellant’s costs.